Name: Commission Regulation (EEC) No 2367/84 of 9 August 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 t Official Journal of the European CommunitiesNo L 223 / 10 20 . 8 . 84 COMMISSION REGULATION (EEC) No 2367 / 84 of 9 August 1984 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules . for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantities of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 August 1984 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( «) OJ No L 124 , 11 . 5 . 1984 , p . l . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( «) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 20 . 8 . 84 Official Journal of the European Communities No L 223 / 11 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Zimbabwe Embassy , Mr Hawkins , avenue des Arts , 21-22, B-1040 Bruxelles ( tel . 230 85 35 ; telex 24133 ZIMBRU) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 May 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'MILK POWDER NON-ENRICHED / TO ZIMBABWE' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous ( 4 ) No L 223 / 12 Official Journal of the European Communities 20 . 8 . 84 Description of the lot B 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2. 3 . Recipient Country of destination l Republic of Senegal 4 . Stage and place of delivery cif Dakar 5 . Representative of the recipient ( 3 ) Commissariat Ã la SÃ ©curitÃ © Alimentaire , 112 , rue Blanchot, Dakar 6 . Total quantity 950 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU SÃ NÃ GAL' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 / 13 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Kenya 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) ( 3 )  6 . Total quantity 1 500 tonnes ( s ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'KENYA 2590 / MOMBASA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 223 / 14 Official Journal of the European Communities 20 . 8 . 84 Description of the lot E D 1 . Programme 1984 (a) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination *-&gt; * Republic of Mali 4 . Stage and place of delivery Free-at-destination Bamako via Abidjan 5 . Representative of the recipient ( 3 ) Union LaitiÃ ¨re de Bamako (ULB), Route Sotuba , boÃ ®te postale 20 , Bamako , Mali 6 . Total quantity 460 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU MALI' 12. Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 ( b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 / 15 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination ^ Islamic Republic of Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient ( 3 ) Commissariat Ã la SÃ ©curitÃ © Alimentaire , boÃ ®te postale 377 , Nouakchott , tel . 514 58 6 . Total quantity 800 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 223 / 16 Official Journal of the European Communities 20 . 8 . 84 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 35 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I (B ) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'SYRIA 1384 EM / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 20. 8 . 84 Official Journal of the European Communities No L 223 / 17 Description of the lot G H 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination Cape Verde 4 . Stage and place of delivery I cif Praia cif Mindelo 5 . Representative of the recipient ( 3 ) Empresa Publica de Abastecimento (EMPA), Praia , Cape Verde , telex 54 EMPA CV 6 . Total quantity I 200 tonnes 120 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE DESNATADO EM PÃ  / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders I 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period l1 l ( b ) closing date for the submis ­ sion of tenders I1 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 223 / 18 Official Journal of the European Communities 20 . 8 . 84 Description of the lot I 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2. 3 . Recipient Country of destination l * Republic of Niger 4 . Stage and place of delivery Free-at-destination Niamey 5 . Representative of the recipient ( 3 ) Olani (Office du Lait du Niger ), boÃ ®te postale 404 , Niamey 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE NON VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU NIGER' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous 1'he costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 20 . 8 . 84 Official Journal of the European Communities No L 223 / 19 Description of the lot K L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 22 tonnes 15 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms under point 4.2 of Annex I (B) to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'ANGOLA 2480 / LUANDA / 'ANGOLA 2480 / LOBITO / LEITE EM PÃ  DESNATADO COM VITAMINAS / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 223 / 20 Official Journal of the European Communities 20 . 8 . 84 Description of the lot M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) (*)  6 . Total quantity 120 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'JORDAN 2301 PI / AQABA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 20 . 8 . 84 Official Journal of the European Communities No L 223 / 21 Description of the lot N 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'SUDAN 531 PX / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 223 / 22 Official Journal of the European Communities 20 . 8 . 84 Description of the lot O 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Uganda 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 313 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'UGANDA 2417 / MOMBASA IN TRANSIT TO UGANDA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 / 23 Description of the lot P 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination Egypt 4. Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 90 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'EGYPT 2270 PI / ALEXANDRIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 223 / 24 Official Journal of the European Communities 20 . 8 . 84 Description of the lot Q 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination South Yemen 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'YEMEN 2265 PI / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 /25 Description of the lot R 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2 . Recipient Republic of Mali 3 . Country of destination 4 . Stage and place of delivery Free-at-destination Mopti 5 . Representative of the recipient ( 3 ) Association Malienne des Amis du Sahel , Unite d'inspection d'enseignement primaire Sevare  Mopti 5 ° Region , a l'attention de M. Amadou Cisse 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk Community market powder 8 . Intervention agency holding the Irish stocks 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the 'ACTION DES AMIS DU SAHEL' packaging 12 . Shipment period Before 30 September 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­  sion of tenders 15 . Miscellaneous 1"he costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 223 /26 Official Journal of the European Communities 20 . 8 . 84 Description of the lot S 1 . Programme 1983 (a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 20 December 1983 2 . 3 . Recipient Country of destination ^ Sierra Leone 4 . Stage and place of delivery cif Freetown 5 . Representative of the recipient ( 3 ) M. Turay  N.A.O. ; Office of the Vice-President , Tower Hill , PO box 1402 , Freetown, Sierra Leone 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO THE REPUBLIC OF SIERRA LEONE / FOR FREE DISTRIBUTION' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : « ( a ) shipment period Before 31 October 1984 (b) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  20 . 8 . 84 Official Journal of the European Communities No L 223 /27 Description of the lot T 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination Kenya 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) ( 3 )  6 . Total quantity 3 760 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 December 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'KENYA 2590 / MOMBASA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 10 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 17 September 1984 15 . Miscellaneous  No L 223 / 28 Official Journal of the European Communities 20 . 8 . 84 Notes (*) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents . ( 4 ) Shipment to take place in 20-ft containers . ( s ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored.